Case: 14-12322      Date Filed: 04/21/2016   Page: 1 of 2




                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 14-12322
                               Non-Argument Calendar
                             ________________________

                      D.C. Docket No. 4:14-cr-00026-RH-CAS-1



UNITED STATES OF AMERICA,

                                                                     Plaintiff-Appellee,

versus

JERRY JOSEPH,
a.k.a. Gerry Jeudy,

                                                               Defendant-Appellant.

                             ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            ________________________

                                    (April 21, 2016)

Before MARTIN, JULIE CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-12322     Date Filed: 04/21/2016    Page: 2 of 2


      Robert Augustus Harper, III, appointed counsel for Jerry Joseph in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.

1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Joseph’s convictions and

sentences are AFFIRMED.




                                           2